DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-9, and 11-14 are pending and examined below. This action is in response to the claims filed 6/1/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 103 filed on 6/1/22, regarding 35 U.S.C. § 103 rejections are persuasive in view of amendments filed 3/9/22. However, upon further consideration, a new ground of rejection is made in view of Tiwari et al. (US 2018/0267558) and further citations to the art of record below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schubert et al. (US 2020/0234064) in view of Tiwari et al. (US 2018/0267558).

Regarding claims 1 and 8, Schubert discloses a system for determining path confidence including a driving device, comprising: a processor, and a computer readable medium for storing program codes, which, when executed by the processor, cause the processor to (¶41-42 - program instructions corresponding to the recited program codes in the processor): 
receiving, current scene information continuously, by a driving device, during performing an autonomous driving task; inputting, the current scene information into a current autonomous driving model, by the driving device, after the driving device receiving the current scene information (¶86 - control system which relies on vehicle sensor data including the prior and current precipitation level and temperature at a target location to determine if navigation paths may be more difficult to travel or if the weather may interfere with the vehicle's sensors corresponding to the recited receiving current scene information continuously and inputting that information into the confidence level driving model. Not only is precipitation and temperature determined and entered, but it also discloses the vehicle is reliant upon vehicle sensor data to navigate also corresponding to the recited current scene information continuously into a current autonomous driving model);
process collected current scene information by using a current autonomous driving model preset in a driving device, and obtain a processing result (¶24, ¶58 and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model where the model that has been trained teaches that it has been preset in the driving device); 
initiate an assistance driving request to an assistance device according to the processing result that the current autonomous driving model does not have capability of processing the current scene information, wherein the assistance device is an interactive terminal arranged at a remote end that is communicating with the driving device remotely (¶2 and ¶90 – confidence for a vehicle can be dependent upon advancements in sensors, computing capabilities, and other technologies corresponding to the recited confidence level based on capabilities of processing power where requesting remote assistance to assist the vehicle to complete the task corresponding to the recited initiate an assistance driving request from a remotely positioned operator to assume control of the vehicle corresponding to the recited an interactive terminal arranged at a remote end that is communicating with the driving device remotely); and 
further receive a driving instruction feedback by the assistance device, so that the driving instruction is performed by the driving device, wherein the driving instruction is used to optimize the current autonomous driving model in conjunction with the current scene information, so as to perform a following autonomous driving task by using the optimized autonomous driving model (¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device is utilized to determine the optimal path based on the path-planning model corresponding to the recited autonomous driving model based on the familiarity with the current situation corresponding to the recited current scene information),
wherein the driving instruction is triggered by a user (¶34 – the vehicle may complete the driving task using input from the remotely position operator corresponding to the recited driving instructions triggered by a user); 
wherein the processing collected current scene information by using the current autonomous driving model preset in the driving device (¶24, ¶58 and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model where the model that has been trained teaches that it has been preset in the driving device), and 
initiating the assistance driving request to the assistance device according to the processing result that the current autonomous driving model does not have capability of processing the current scene information comprises (¶2 and ¶90 – confidence for a vehicle can be dependent upon advancements in sensors, computing capabilities, and other technologies corresponding to the recited confidence level based on capabilities of processing power where requesting remote assistance to assist the vehicle to complete the task corresponding to the recited initiate an assistance driving request from a remotely positioned operator to assume control of the vehicle corresponding to the recited an interactive terminal arranged at a remote end that is communicating with the driving device remotely): 
processing the collected current scene information by using the current autonomous driving model to obtain the processing result (¶41-42, ¶58, and ¶85-89 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model, where the navigation path selected corresponding to the recited processing result); 
determining a confidence of the processing result; initiating the assistance driving request to the assistance device, when the confidence is less than a preset threshold (¶98, and ¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device where confidence level being below a predefined confidence level threshold is the trigger for initiating requested assistance) 
wherein the processing result comprises a matching degree for each driving instruction in a current scene and the autonomous driving instruction that most matches the current scene (¶41-42, ¶58, and ¶85-89 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model, where the navigation path selected corresponding to the recited processing result where the navigation path is selected based on an associated probability corresponding to the recited matching degree for each segment of a location corresponding to the recited each driving instruction).
	While Schubert does disclose confidence levels for a certain path, which implies the ability for the vehicle to traverse the path based on sensors, computing, physical restraints, it does not explicitly disclose a confidence level of the processed data however Tiwari discloses a system for determining the confidence level of a vehicle system sensors including generating a confidence metric associated with processed data (¶54). Tiwari further discloses the confidence must surpass a threshold value where the threshold value can be 50% (¶58). The combination of the confidence level of a path and the ability of a vehicle to travel a path including sensor capacity of Schubert with the confidence of the already processed data of Tiwari fully disclosed the elements as claimed.
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the confidence of the already processed data of Tiwari with the confidence level of a path and the ability of a vehicle to travel a path including sensor capacity of Schubert in order to determine the usability of the surroundings data for localization, mapping, and/or control of the vehicle (Tiwari - ¶54).

Regarding claims 2 and 9, Schubert further discloses the autonomous driving model comprises a deep learning algorithm model (¶23 - machine learning model corresponding to the recited deep learning model); and 
the driving instruction is specifically used to generate a training sample in conjunction with the current scene information; train the deep learning algorithm model by using the training sample to obtain a trained deep learning algorithm model (¶23-27 - machine learning model for controlling a vehicle may be trained by using saved data or sensor data corresponding to the recited current scene information); 
wherein the trained deep learning algorithm model is the optimized autonomous driving model (¶24-27 – model is trained to determine the optimal path corresponding to the recited optimized autonomous driving model).

Regarding claims 3 and 10, Schubert further discloses when the program codes cause the processor to process collected current scene information by using a current autonomous driving model, and obtain a processing result, the program codes further cause the processor to (¶41-42, ¶58, and ¶85-88 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model, where program instructions corresponding to the recited program codes in the processor): 
determine a confidence of the processing result; when the confidence is less than a preset threshold, the program codes cause the processor to initiate the assistance driving request to the assistance device (¶98, and ¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device where confidence level being below a predefined confidence level threshold is the trigger for initiating requested assistance).

Regarding claims 4 and 11, Schubert further discloses when the confidence is greater than or equal to the preset threshold, the driving device performs an autonomous driving task according to the processing result (¶91 - the control system may determine that its confidence level is above a predefined confidence level. In this case, the system may select a navigation mode that involves autonomously controlling the vehicle without remote assistance).

Regarding claim 5, Schubert further discloses an autonomous driving assistance method, comprising: receiving an assistance driving request initiated by a driving device, wherein the driving device processes collected current scene information by using a current autonomous driving model preset in a driving device, and initiates the assistance driving request to an assistance device according to a processing result that the current autonomous driving model does not have capability of processing the current scene information, wherein the assistance device is an interactive terminal arranged at a remote end that is communicating with the driving device remotely (¶34, ¶58, ¶85-90 - sensor data of the environment and obstacles in it corresponding to the recited collected current scene information and path planning model corresponding to the recited autonomous driving model, where vehicle may complete the task using some amount of input from the operator as requested by the control system corresponding to the recited assistance driving request initiated by a driving device where levels of remote assistance based on confidence levels corresponding to the recited preset driving models requesting assistance from a remote human operator corresponding to the recited interactive terminal arranged at a remote end communicating with the driving device remotely); 
wherein the driving device receives current scene information continuously during performs an autonomous driving task and inputs the current scene information into the current autonomous driving model after the driving device receiving the current scene information (¶86 - control system which relies on vehicle sensor data including the prior and current precipitation level and temperature at a target location to determine if navigation paths may be more difficult to travel or if the weather may interfere with the vehicle's sensors corresponding to the recited receiving current scene information continuously and inputting that information into the confidence level driving model. Not only is precipitation and temperature determined and entered, but it also discloses the vehicle is reliant upon vehicle sensor data to navigate also corresponding to the recited current scene information continuously into a current autonomous driving model);
receiving a driving instruction triggered by a user, and transmitting the driving instruction to the driving device, so that the driving instruction is performed by the driving device (¶34 and ¶99 – operator input corresponding to the recited driving instructions triggered by the user influencing the task corresponding to the recited driving instructions triggered by a user where operator input could be confirming waypoints allowing for the system to autonomously follow the operator confirmed course corresponding to the recited driving instruction is performed by the driving device); wherein 
the driving instruction is used to optimize the current autonomous driving model in conjunction with the current scene information, so as to perform a following autonomous driving task by using the optimized autonomous driving model (¶106-110 – requested assistance corresponding to the recited a driving instruction feedback by the assistance device is utilized to determine the optimal path based on the path-planning model corresponding to the recited autonomous driving model based on the familiarity with the current situation corresponding to the recited current scene information).
	While Schubert does disclose confidence levels for a certain path, which implies the ability for the vehicle to traverse the path based on sensors, computing, physical restraints, it does not explicitly disclose a confidence level of the processed data however Tiwari discloses a system for determining the confidence level of a vehicle system sensors including generating a confidence metric associated with processed data (¶54). Tiwari further discloses the confidence must surpass a threshold value where the threshold value can be 50% (¶58). The combination of the confidence level of a path and the ability of a vehicle to travel a path including sensor capacity of Schubert with the confidence of the already processed data of Tiwari fully disclosed the elements as claimed.
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the confidence of the already processed data of Tiwari with the confidence level of a path and the ability of a vehicle to travel a path including sensor capacity of Schubert in order to determine the usability of the surroundings data for localization, mapping, and/or control of the vehicle (Tiwari - ¶54).

Regarding claim 6, Schubert further discloses the driving request and the driving instruction are transmitted to the driving device through a wireless mobile network (¶43 - communication interface 106 may enable computing system 100 to receive requests and communicate with other devices corresponding to the recited driving request and the driving instruction are transmitted to the driving device where communication interface 106 can be a wireless interface, such as a cellular or WI FI interface).

Regarding claim 7, Schubert further discloses the driving request and the driving instruction are transmitted to the driving device through near field communication technology (¶48 - Radio Frequency identification (RFID) sensors, Near Field Communication (NFC) sensors).

Regarding claim 12, Schubert further discloses an assistance device, comprising a memory, a processor connected to the memory, and a computer program stored on the memory and executable on the processor, wherein: when executing the computer program, the processor executes the method according to claim 5 (¶41-42 - program instructions corresponding to the recited program codes in the processor).

Regarding claims 13 and 14, Schubert further discloses a non-transitory readable storage medium, comprising a program that, when being executed on a terminal, causes the terminal to implement the method according to claim 1 (¶41-42 - program instructions corresponding to the recited program codes in the processor and user interface corresponding to the recited terminal).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shah et al. (US 2019/0018399) discloses a system of cognitive and adaptive telemetry including the usage of a confidence threshold of processed data (¶27).

Merai et al. (US 2019/0171897) discloses a system of automatically gathering and using data including processing data and a corresponding confidence score (¶79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J. REDA/Examiner, Art Unit 3665